Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN 201810252543.0 dated 03/26/2018 and applicant has filed a certified copy of this Chinese application on 03/25/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a tool having more than one intermediate crimping member must be shown or the feature(s) canceled from the claim(s).  Currently all drawings are directed to a tool with only one intermediate crimping member 11. No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  In this case claim 1 recites the limitation “connecting devices” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Also claim 22 recites the limitation “a connecting device” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7, 19 and 21-22 are objected to because of the following informalities:
Claim 7, “the first the sliding member” should read --the first sliding member--.
Claim 19, line 4, “workpiece crimping the inner surface” should read --workpiece crimping, the inner surface-- (comma added).
Claim 21, “in the form of” should read --in a form of--.
Claim 22, end of line 3, “the first crimping member,” should read --the first crimping member;--.
Claim 22, lines 9-10, “the second sliding member, and” should read --the second sliding member; wherein--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first slide member and the second slide member” in line 14. There is insufficient antecedent basis for this limitation in the claim. Claim 1 earlier recites “a first sliding member” and “a second sliding member”. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “the first slide member and the second slide member” in line 14 is interpreted to be --the first sliding member and the second sliding
Claims 2-21 are rejected due to dependency on rejected claim 1.
Claim 2 recites the limitation “the inner side surfaces of the first sliding member and the second sliding member”.  There is insufficient antecedent basis for this limitation in the claim. Because “inner side surfaces” is not earlier introduced. For the purpose of this examination “the inner side surfaces of the first sliding member and the second sliding member” is interpreted to be --an inner side surfaces of the first sliding member and the second sliding member--.
Claim 14 recites the limitation “the other of the first crimping member and the first sliding member provided to allow the pin to move therein” and “the other of the second crimping member and the second sliding member provided to allow the pin to move therein” which are indefinite. Because it is not complete and it is not clear what feature of the first siding member and the second sliding member allows relative pins to move inside the first and second crimping members.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kyung (CN106255560 (A).
Regarding claim 1, Kyung teaches a crimping tool comprising: a first crimping member (left side piece of three connecting pieces A with its relative fixed extrusion B2) having a first free end (free end which is connected to fastening tool M); a second crimping member (right side piece of three connecting pieces A with its relative fixed extrusion B2) having a second free end (free end which is connected to fastening tool M), the first free end and the second free end forming an opening of the crimping tool; at least one intermediate crimping member (lower center piece of three connecting pieces A with its relative fixed extrusion B2), wherein the first crimping member, the at least one intermediate crimping member, and the second crimping member and are sequentially hinged together via connecting devices (par. 0034: by pivot points); a first sliding member (par. 0042: left side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide), the first sliding member being slidably disposed on the first free end of the first crimping member; a second sliding member (par. 0042: right side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide) slidably disposed on the second free end of the second crimping member, wherein (i) the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the at least one intermediate crimping member, the second crimping member, the first slide member and the second slide member form an active surface that contacts a workpiece to be pressed (pipe body P is squeezed by two B1 (sliding members) and three B2 of the three connecting pieces A).

    PNG
    media_image1.png
    934
    720
    media_image1.png
    Greyscale

Regarding claim 2, Kyung teaches the first crimping member, the second crimping member, the at least one intermediate crimping member, and the inner side surfaces of the first sliding member and the second sliding member form a substantially circular active surface (see circular active surface surrounding the pipe body P).
Regarding claim 3, Kyung teaches the first sliding member is configured to be slidable in a circumferential direction with respect to the first crimping member (see entire par. 0043: slot C1 and pin C2), and the second sliding member is configured to be slidable in the circumferential direction with respect to the second crimping member (see entire par. 0043: slot C1 and pin C2).
Regarding claim 4, Kyung teaches the first sliding member is configured to be adaptive with respect to the first crimping member while sliding in the circumferential direction (slot C1 and pin C2 in par. 0043 and Figures 1 and 2) and rotating (see Fig. 4) so that the entire inner side of the first sliding member substantially engages and contacts the workpiece (see Figs. 3 and 4; par. 0043-0044).
Regarding claim 5, Kyung teaches the second sliding member is configured to be adaptive with respect to the second crimping member while sliding in the circumferential direction (slot C1 and pin C2 in par. 0043 and Figures 1 and 2) and rotating (see Fig. 4) so that the entire inner side of the second sliding member substantially engages and contacts the workpiece (see Figs. 3 and 4; par. 0043-0044).
Regarding claim 7, Kyung teaches the first crimping member has the same structure as the second crimping member, and the first sliding member has the same structure as the second sliding member (see the first and the second crimping members, the first and the second sliding members relative to mirror plane A).
Regarding claim 8, Kyung teaches (reproduced and annotated Fig. 4 below) the first crimping member and the second crimping member are provided with a guide rail (fixed extrusions B2 of the first and second crimping members have curved top portions, bottom surfaces of the first and  and the first sliding member and the second sliding member are provided with a groove that engages with the guide rail.

    PNG
    media_image2.png
    896
    713
    media_image2.png
    Greyscale

Regarding claim 9, Kyung teaches (reproduced and annotated Fig. 4 above) the guide rail has a mating surface in sliding contact with a bottom surface of the groove.
Regarding claim 10, Kyung teaches (reproduced and annotated Fig. 4 above) the mating surface and the bottom surface are curved surfaces.
Regarding claim 11, Kyung teaches (reproduced and annotated Fig. 4 above) the curvature of the mating surface of the rail is equal to the curvature of the bottom surface of the groove.
Regarding claim 12, Kyung teaches (reproduced and annotated Fig. 4 above) the curvature of the mating surface is constant (mating surface is interpreted to be the surface at X1 shown below).

    PNG
    media_image3.png
    896
    713
    media_image3.png
    Greyscale

Regarding claim 13, Kyung teaches (reproduced and annotated Fig. 4 above) the curvature of the mating surface is varied (mating surface is interpreted to be the surface at X2 shown below).

    PNG
    media_image4.png
    896
    713
    media_image4.png
    Greyscale

Regarding claim 14, Kyung teaches (reproduced and annotated Fig. 4 above) the crimping tool further comprising at least one pin (pin C2) coupled to each of the respective first crimping member and the second crimping member (pin C2 inside slot C1 of the crimping member), wherein one of the first crimping member and the first sliding member provided with a hole (see hole of sliding member B1 in Fig. 4) for receiving and holding the pin, and the other of the first crimping member and the first sliding member provided (slot C1 on the crimping member) to allow the pin to move therein, and wherein one of the second crimping member and the second sliding member provided with a hole (see hole of sliding member B1 in Fig. 4) for receiving and holding the pin, the other of the second crimping member and the second sliding member provided (slot C1 on the crimping member) to allow the pin to move therein.
Regarding claim 15, Kyung teaches (reproduced and annotated Fig. 4 above) the crimping tool includes only one pin (C2) for each of the first sliding member and the second sliding member, such that the first sliding member and the second sliding member are adaptively rotatable about the corresponding pin when the workpiece is crimped (see arrows showing rotation of sliding member B1 around pin C2 in Fig. 4).
Regarding claim 16, Kyung teaches (reproduced and annotated Fig. 4 above) the pin is configured to define an initial position of the first sliding member and the second sliding member when the workpiece is not crimped (Figs. 1 and 2 show while the pipe is not fully clamped the initial position of the sliding members are defined around the pipe).
Regarding claim 17, Kyung teaches each of the first sliding member and the second sliding member also includes a biasing member (elastic member D2) configured to bias the sliding member toward an initial position (par. 0050, 0055-0056: elastic member/spiral compression spring D2 to elastically push the movable extrusion member B1 along the guiding surface D1).
Regarding claim 18, Kyung teaches each of the first crimping member and the second crimping member is provided with provisions for receiving and holding the biasing member (see Figs. 1-2 and 4).
Regarding claim 19, Kyung teaches the crimping tool is configured such that prior to workpiece crimping, the first sliding member and the second sliding member define a predetermined gap (G) (see gap G in Fig. 1), and at the end of the workpiece crimping, the inner surface of the second crimping member and the at least one intermediate crimping member form a continuous active surface (circular surface).
Regarding claim 20, Kyung teaches (Figs. 1-4) each of the first crimping member and the second crimping member include a drive joint (locking portion A2) for engaging a drive device (fastening tool M).
Regarding claim 21, Kyung teaches (Figs. 1-4) the drive joint (locking portion A2) is in the form of either a recess or a projection (recess) at a free end of the crimping member.
Regarding claim 22, Kyung teaches a crimping tool comprising: a first crimping member (left side piece of three connecting pieces A with its relative fixed extrusion B2);  a second crimping member (right side piece of three connecting pieces A with its relative fixed extrusion B2) adjacent to the first crimping member, adjacent corresponding ends of the first crimping member and the second crimping member being hinged together via a connecting device (connecting device comprises at least lower center piece of three connecting pieces A with its relative fixed extrusion B2 and pivot points); a first sliding member (par. 0042: left side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide), the first sliding member being slidably disposed on the first crimping member on a free end of the first crimping member; and a second sliding member (par. 0042: right side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide) slidably disposed on a free end of the second crimping member, wherein the first sliding member is adjacent to the second sliding member;wherein the first crimping member, the second crimping member, and the inner sides of the first sliding member and the second sliding member form an active surface that mates and engages the workpiece to be crimped (pipe body P is squeezed by two B1 (sliding members) and three B2 of the three connecting pieces A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Goop et al. (CH 693 984 A5) hereinafter Goop.
Regarding claim 6, Kyung does not explicitly teach elastic members around the hinge pins.
Goop teaches a pressing tool; comprising a first and a second crimping member (pressing members 1, 2) hinged together via connecting devices (torsional springs 4 and pins 3) to bias the crimping members toward their initial position (closing position) and causing “the pressing tool to automatically come into contact with the sleeve to be pressed, the pressure being sufficient to clamp it securely” (page 2 of machine translated document).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Goop in crimping tool of Kyung and use torsional springs around the pins C2 of Kyung. Doing so would create sufficient pressure to clamp the crimping members around the pipe to be crimped.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Heinrich (DE102009032113 (A1)) teaches a crimping tool having first and second crimping members (left and right side 26 and their related left and right side 34), intermediate member 16 hinged together 24, first and second sliding members 38.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.